MEMORANDUM **
Aaron Carrillo appeals the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition challenging his first-degree and attempted murder convictions. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Miles v. Prunty, 187 F.3d 1104,1105 (9th Cir.1999), and we affirm.
Carrillo contends that the district court erred by dismissing his petition as time-barred under 28 U.S.C. § 2244(d) because he was entitled to equitable tolling. The district court properly found, however, that Carrillo was not entitled to equitable tolling because his counsel’s failure to notify him that the California Supreme Court had denied his petition does not constitute extraordinary circumstances sufficient to warrant equitable tolling. See Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001) (concluding that counsel’s negligence did not constitute extraordinary circumstance warranting equitable tolling where petitioner had no statutory right to assistance of counsel).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.